992 P.2d 41 (2000)
UNITED AIRLINES, INC., a Delaware corporation; and Air Wisconsin, Inc., a Wisconsin corporation, Petitioners,
v.
CITY AND COUNTY OF DENVER, a home rule city and Colorado municipal corporation, Respondent.
No. 98SC485.
Supreme Court of Colorado, En Banc.
January 24, 2000.
Brownstein Hyatt & Farber, P.C. Hubert A. Farbes, Jr. Lynne M. Hufnagel Denver, Colorado Skadden, Arps, Slate, Meagher & Flom LLP Pamela F. Olson Washington, D.C. Attorneys for Petitioners.
City Attorney for City and County of Denver Daniel E. Muse, City Attorney Andrew W. Swain, Assistant City Attorney Attorneys for Respondent.
PER CURIAM.
Petitioners filed a Petition for Writ of Certiorari to review United Air Lines, Inc. v.City and County of Denver, 973 P.2d 647(Colo.App.1998). On March 29, 1999, this Court (Justice Scott not participating) granted the Petition for Writ of Certiorari as to the following issue:
Whether the Court of Appeals erred in holding that section 53-97(11) of the Denver Revised Municipal Code allows section 53-92(c) of the Code to be applied so as not to violate the Commerce Clause of the United States Constitution.
On December 6, 1999, this Court issued its opinion in General Motors Corp. v. City and County of Denver, 990 P.2d 59 (Colo.1999), and simultaneously issued an order in the instant case denying certiorari as having been improvidently granted. The Petitioners timely filed a Petition for Rehearing, as allowed under C.A.R. 54(b), in which they request us to vacate the December 6, 1999 order and reinstate the previously granted writ of certiorari. In the alternative, the Petitioners request this Court to issue a per curiam opinion if we determine that the General Motors decision properly disposes of the Petitioners' constitutional challenge.
We view our decision in General Motors as fully and completely addressing the issue on which we granted certiorari in this case. Accordingly, the order of December 6, 1999 is withdrawn, the writ of certiorari is reinstated, and the judgment of the court of appeals is affirmed based on our reasoning in General Motors. The Petition for Rehearing is otherwise denied.
Justice SCOTT does not participate.